DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the valve piston" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected due to its dependence upon claim 5.
Claim 7 recites the limitation "the lower piston surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear if the recitations “a container unit” in line 3 and “a hydraulic component” in line 4 are intended to reference the earlier recited container unit and hydraulic component of claim 1, or another container unit and hydraulic component.
Regarding claim 14, it is unclear if the recitations “a storage chamber” in line, “at least one flow channel” in line 3, “a valve unit” in line 3, and “at least one flow port” in line 4 are intended to reference the earlier recited storage chamber, flow channel, valve unit and flow port of claim 1, or another storage chamber, flow channel, valve unit and flow port.
Claim 15 is rejected due to its dependence upon claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,928,814 to Lange.
Re-claim 1, Lange discloses a container unit (see abstract) for brake fluid in a vehicle hydraulic brake system, the container unit is connected to a hydraulic component (i.e. master cylinder) of the brake system, the container unit comprising: a storage chamber (the container holds brake fluid, and as such defines the storage chamber) for storing the brake fluid, the storage chamber has at least one flow channel 30 allowing fluid communication between the storage chamber and the hydraulic component, the 10storage chamber together with the at least one flow channel defines an inner space of the container unit; at least one displaceable valve unit 20 
Re-claim 2, the at least one valve unit comprises a valve member 38 (i.e. valve seal) attached to a valve piston 28, the valve piston displaces the valve member between the open and closed positions, so that the valve member in the open position is allowing brake fluid to flow out from and into the storage chamber and in the closed position is preventing brake 30fluid from flowing out from the storage chamber.  The displacement of the valve piston occurs when connected to the master cylinder and is carried out by a protrusion associated with the master cylinder.  This protrusion is shown as dotted line in figure 2.
Re-claim 3, the at least one valve unit 20 further comprises a spring 22 connected to the valve piston and the storage chamber, the spring displaces the valve member from the open position to the closed 5position when disconnecting the container unit from the hydraulic component.

Re-claim 5, the valve piston has a lower piston surface adapted for interacting with the hydraulic component, the valve member is 15displaced into the open position during interaction between the lower piston surface and the hydraulic component when the container unit is connected to the hydraulic component.  The protrusion associated with the hydraulic component, and illustrated by the dashed line, acts on the piston.
Re-claim 6, each of the at least one flow channel has an inner flow opening (see figure 1 and side openings into the container) connecting the at least one flow channel to the storage chamber and an outer flow opening (i.e. lower opening).
Re-claim 7, the valve member 38 is arranged in connection to the inner flow opening, a lower piston surface is arranged in connection with the outer flow opening.
Re-claim 8, the lower piston surface interacts with a protrusion (see figure 2) arranged in a flow port of the hydraulic component,22 the protrusion protrudes into the flow channel when the container unit is connected to the hydraulic component, the flow channel is adapted for receiving the protrusion when the container unit is connected to the hydraulic component.
Re-claim 9, the at least one flow channel has a pipe-like configuration with a wall section 16/18, the valve piston is arranged inside the wall section of the at least one flow channel.
Re-claim 10, the wall section of the at least one flow channel is adapted for being connected to the hydraulic component.  Wall section 18 is connected using tangs or ridges at the end portion.
Re-claim 11, the at least one flow channel is arranged in a bottom wall of the storage chamber, as is common since the fluid must be able to flow into the master cylinder.

Re-claim 13, Lange discloses a system for controlling the flow of brake fluid in the vehicle hydraulic brake system, 25wherein the system comprises the container unit according to claim 1 and the hydraulic component (i.e. master cylinder), the hydraulic component interacts with the container unit when the container unit is connected to the hydraulic component.
Re-claim 14, the container unit comprises the storage chamber having at least one flow channel with the valve unit, the hydraulic23 component comprises the at least one flow port with the protrusion (as shown by the dashed line in figure 2), the at least one flow channel is connected to the at least one flow port, the protrusion protrudes into the flow channel and displaces the valve unit into the open position when the container unit is 5connected to the hydraulic component, the flow channel is adapted for receiving the protrusion when the container unit is connected to the hydraulic component.
Re-claim 15, the hydraulic component is a tandem master cylinder, since the container is provided with two flow ports, one for each pressurizing chamber of the master cylinder.
Claim(s) 1 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2 230 831 B to Walthier et al.
Re-claim 1, Walthier et al. disclose a container unit 1 for brake fluid in a vehicle hydraulic brake system, the container unit is connected to a hydraulic component (i.e. master cylinder) of the brake system, the container unit comprising: a storage chamber for storing the brake fluid, the storage chamber has at least one flow channel (see figure 1) allowing fluid communication between the storage chamber and the hydraulic component, the 10storage chamber together with the at least one flow channel defines an inner space of the container unit; at least 
Re-claim 11, the at least one flow channel is arranged in a bottom wall of the storage chamber.
Re-claim 12, the container unit comprises two flow channels, each flow channel is provided with one valve unit, see figures 1 and 5.
Re-claim 13, Walthier et al. disclose a system for controlling the flow of brake fluid in the vehicle hydraulic brake system, 25wherein the system comprises the container unit according to claim 1 and the hydraulic component (i.e. master cylinder), the hydraulic component interacts with the container unit when the container unit is connected to the hydraulic component.
Re-claim 14, the container unit comprises the storage chamber having at least one flow channel with the valve unit, the hydraulic23 component comprises the at least one flow port with the protrusion 65, the at least one flow channel is connected to the at least one flow port, the protrusion protrudes into the flow channel and displaces the valve unit 69 into the open position when the container unit is 5connected to the hydraulic component, the flow channel is adapted for receiving the protrusion when the container unit is connected to the hydraulic component.
Re-claim 15, the hydraulic component is a tandem master cylinder.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walthier et al. in view of Lange.
Re-claim 2, Walthier et al. teach the at least one valve unit comprises a valve member 64, the valve member between is displaced between the open and closed positions, so that the valve member in the open position is allowing brake fluid to flow out from and into the storage chamber and in the closed position is preventing brake 30fluid from flowing out from the storage chamber.  However, Walthier et al. fail to teach the valve unit comprising a valve piston connected to the valve member 64.  
Lange teaches a valve unit comprising a valve member attached to a valve piston.  The valve piston is intended to operate with a protrusion from the master cylinder, thus actuating the valve member to the open position.  The valve piston allows for a shorter protrusion extending from the master cylinder housing.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached to the valve 
Re-claim 3, the at least one valve unit 69 further comprises a spring 6 connected to the valve piston (as via the valve member) and the storage chamber, the spring displaces the valve member from the open position to the closed 5position when disconnecting the container unit from the hydraulic component.
Re-claim 4, the spring 6 in the open position has a higher compression (as when acted upon) than in the closed position. 
Re-claim 5, as modified by Lange, the valve piston has a lower piston surface adapted for interacting with the hydraulic component, the valve member is 15displaced into the open position during interaction between the lower piston surface and the hydraulic component when the container unit is connected to the hydraulic component.  
Re-claim 6, each of the at least one flow channel has an inner flow opening connecting the at least one flow channel to the storage chamber and an outer flow opening 67.
Re-claim 7, the valve member 64 is arranged in connection to the inner flow opening, a lower piston surface is arranged in connection with the outer flow opening.
Re-claim 8, as modified by Lange, the lower piston surface interacts with a protrusion 65 arranged in a flow port of the hydraulic component,22 the protrusion protrudes into the flow channel when the container unit is connected to the hydraulic component, the flow channel is adapted for receiving the protrusion when the container unit is connected to the hydraulic component.
Re-claim 9, the at least one flow channel has a pipe-like configuration with a wall section 2 /85, the valve piston is arranged inside the wall section of the at least one flow channel.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dega teaches a valve member opened by a protrusion from a master cylinder.  Krebs et al. teach a valve unit comprising a valve member and valve piston.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 28, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657